DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato USP 9,718,635.
	Sato discloses, regarding claim 1, a post-processing device comprising:
a processing tray (2) on which a medium recorded by a recording portion is loaded;
a transportation member (6) that is provided above the processing tray, and, by rotating around a rotation shaft (7), transports the medium toward upstream in a transport direction;
a rotating body (31b) provided above the rotation shaft of the transportation member; and
an upper member (32) provided above the rotating body,
wherein the rotating body (31a or 31b) and the upper member (32) are positioned within a rotation locus of the transportation member (6) (see at least fig.4,7,8).
	Regarding claim 2, wherein the rotating body (31b) is provided, between the rotation shaft (7) and the upper member (32), at a position where a distance between the rotation shaft and the upper member is shortest (see at least fig.4).
	Regarding claim 3, wherein the rotating body (31a) is provided in the upper member (32), and a lower end of the rotating body protrudes downward from a lower surface of the upper member (see at least fig.6,7).

5.	Claims 1,2,4,5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terao USP 9,994,408.
	Terao discloses, regarding claim 1, a post-processing device comprising:
a processing tray (61) on which a medium recorded by a recording portion is loaded;
a transportation member (34) that is provided above the processing tray, and, by rotating around a rotation shaft (49), transports the medium toward upstream in a transport direction;
a rotating body (33b) provided above the rotation shaft of the transportation member; and
an upper member (43) provided above the rotating body,
wherein the rotating body (33b) and the upper member (43) are positioned within a rotation locus of the transportation member (6) (see at least fig.5,6).
	Regarding claim 2, wherein the rotating body (33b) is provided, between the rotation shaft (49) and the upper member (43), at a position where a distance between the rotation shaft and the upper member is shortest (see at least fig.5).
	Regarding claim 4, wherein the transportation member (34) is configured to be switched between a transport posture in which the transportation member comes into contact with the medium to transport the medium (fig.9-11), and a wait posture in which the transportation member is not in contact with the medium and a distal end of the transportation member faces upward (fig.8), and
when the transportation member is in the wait posture, the transportation member and the rotating body (33b) overlap each other in a vertical direction when viewed from a side (see at least fig.8).
Regarding claim 5, wherein the transportation member (34) is configured to be switched between a transport posture in which the transportation member comes into contact with the medium to transport the medium (fig.9-11), and a wait posture in which the transportation member is not in contact with the medium and a distal end of the transportation member faces upward (fig.8), and
when the transportation member is in the wait posture, the transportation member and the rotating body are not in contact with each other, and the transportation member and the rotating body overlap each other in a vertical direction when viewed from a side (see at least fig.8).
	
Allowable Subject Matter
6.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Taki (USP 10,071,875) discloses a post-processing device comprising a processing tray (221), a transportation member (33b), a rotating body (25) provided above the rotation shaft (26) of the transportation member, and a member (211), wherein the rotating body and the member are positioned within a rotation locus of the transportation member (see at least fig.6-12).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        7/29/2022